Exhibit 10.31

FORM OF RESTRICTED UNIT AGREEMENT
PURSUANT TO THE
ARES MANAGEMENT, L.P. 2014 EQUITY INCENTIVE PLAN


This Agreement (the “Agreement”) is entered into as of              (the “Grant
Date”), by and between Ares Management, L.P., a Delaware limited partnership
(the “Partnership”), and             (the “Participant”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the Ares
Management, L.P. 2014 Equity Incentive Plan (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Partnership has adopted the Plan, a copy of which has been
delivered to the Participant, which is administered by the Committee; and

WHEREAS, pursuant to Article VII of the Plan, the Committee may grant Other
Unit-Based Awards to Service Providers under the Plan, including restricted
units that represent the right to receive Common Units; and

WHEREAS, the Participant is a Service Provider under the Plan.

NOW, THEREFORE, the parties agree as follows:

1.



Grant of Restricted Units. 

Subject to the restrictions and other conditions set forth herein, the Committee
hereby grants to the Participant the right to receive           Common Units
(the “Restricted Units”) as of the Grant Date.  Each Restricted Unit is an Other
Unit-Based Award under the Plan that represents an unfunded, unsecured right of
the Participant to receive a Common Unit on the Delivery Dates specified in
Section 2 herein.

2.



Vesting and Payment.

(a)       Except as expressly provided in Section 2(b) herein, the Restricted
Units shall vest and be paid in four equal installments on each of the first
four anniversaries of the Grant Date (the “Delivery Dates”); provided that the
Participant has not had a Termination prior to such Delivery Date.

(b)       Except as expressly provided in this Section 2(b), all unvested
Restricted Units will be forfeited without compensation on the Participant’s
Termination for any reason.  If the Participant incurs a Termination (i) by the
Partnership without Cause, (ii) on account of Participant’s death or Disability,
(iii) by the Participant as a retirement after the Participant has attained age
65 (a “Retirement”) or (iv) by the Participant as an early retirement at a time
when (x) the Participant has at least five years of service to the Partnership
and/or its Affiliates and (y) the Participant’s age plus such years of service
equals at least 65 (an “Early Retirement”), then the Restricted Units shall vest
on such Termination and shall be paid in equal installments on the remaining
Delivery Dates.  Notwithstanding the foregoing, if at any time the Participant
breaches any agreement with the Partnership or its Affiliates, in each case, as
determined by the Committee in its sole discretion, all vested and unvested
Restricted Units will be forfeited by the Participant without compensation.    





--------------------------------------------------------------------------------

 



(c)       The Partnership shall, on an applicable Delivery Date, deliver (or
cause to be delivered) to the Participant one Common Unit with respect to each
vested and outstanding Restricted Unit payable on such Delivery Date, as
settlement of such Restricted Unit and each such Restricted Unit shall
thereafter be cancelled.

3.



Distribution Equivalents.  

The Participant will have the right to receive an amount in cash equal to (i)
the amount of any distribution paid with respect to a Common Unit multiplied by
(ii) the number of Restricted Units held by the Participant, at the time such
distributions are paid to holders of Common Units.  

4.



Restricted Unit Transfer Restrictions. 

Unless otherwise determined by the Committee, Restricted Units may not be
Transferred by the Participant other than by will or by the laws of descent and
distribution, and any other purported Transfer shall be void and unenforceable
against the Partnership and its Affiliates.

5.



Change in Control. 

The Restricted Units shall not vest upon a Change in Control unless otherwise
determined by the Committee.

6.



Rights as a Unitholder. 

The Participant shall have no rights as a unitholder with respect to Common
Units covered by Restricted Units.

7.



Provisions of Plan Control. 

This Agreement is subject to all the terms, conditions and provisions of the
Plan, including the amendment provisions thereof, and to such rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee and
as may be in effect from time to time.  The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

8.



Notices. 

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made:

(a)       unless otherwise specified by the Partnership in a notice delivered by
the Partnership in accordance with this section, any notice required to be
delivered to the Partnership shall be properly delivered if delivered to:

Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel

(b)       If to the Participant, to the address on file with the Partnership.

Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given:  (i) when delivered in person; (ii) three days
after being sent by United



2

--------------------------------------------------------------------------------

 



States mail, or foreign equivalent; or (iii) on the first business day following
the date of deposit if delivered by a nationally or internationally recognized
overnight delivery service.

9.



No Right to Employment or Services. 

This Agreement is not an agreement of employment or services.  None of this
Agreement, the Plan or the grant of Restricted Units shall (a) obligate the
Partnership to employ or otherwise retain, or to continue to employ or otherwise
retain, the Participant for any specific time period or (b) modify or limit in
any respect the Partnership’s or its Affiliates’ right to terminate or modify
the Participant’s employment, services or compensation.

10.



Transfer of Personal Data. 

The Participant authorizes, agrees and unambiguously consents to the
transmission by the Partnership of any personal data information related to the
Restricted Units awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country.  This
authorization/consent is freely given by the Participant.

11.



Withholding.

The Participant hereby authorizes the Partnership, or an Affiliate thereof to
which the Participant provides services, to satisfy applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (“Tax-Related Items”), with respect to any issuance, transfer,
or other taxable event under this Agreement or the Plan by withholding from the
proceeds of the sale of Common Units acquired upon settlement of the Restricted
Units either through a voluntary sale authorized by the Partnership or through a
mandatory sale arranged by the Partnership or any of its Affiliates on the
Participant’s behalf pursuant to this authorization, to cover the amount of such
Tax Related Items.  The Participant further authorizes the Partnership or the
applicable Affiliate to take such action as may be necessary in the opinion of
the Partnership or the applicable Affiliate to withhold from any compensation or
other amount owing to the Participant to satisfy all obligations for the payment
of such Tax-Related Items. Without limiting the foregoing, the Committee may,
from time to time, permit the Participant to make arrangements prior to any
Delivery Date described herein to pay the applicable Tax-Related Items in a
manner prescribed by the Committee prior to the applicable Delivery Date,
including by cash, check, bank draft or money order.  The Participant
acknowledges that, regardless of any action taken by the Partnership or any of
its Affiliates the ultimate liability for all Tax-Related Items, is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Partnership or any of its Affiliates. The Partnership may refuse to issue or
deliver the Common Units or the proceeds from the sale of Common Units, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

12.



Dispute Resolution. 

(a)       The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof
will, to the fullest extent permitted by law, be determined by: (i) the dispute
resolution provisions in any employment, consulting agreement, or similar
agreement, between the Partnership or any of its Affiliates and the



3

--------------------------------------------------------------------------------

 



Participant or, if none, (ii) the Partnership’s or any of its Affiliates’
mandatory dispute resolution procedures as may be in effect from time to time
with respect to matters arising out of or relating to Participant’s employment
or service with the Partnership or, if none, (iii) by final, binding and
confidential arbitration in [Los Angeles, California][New York, New York],
before one arbitrator, conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successor.  If disputes are settled
pursuant to prong (iii) of this Section 12,  Section 12(b) shall apply.

(b)       Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Employment Arbitration Rules and Procedures then
in effect.  The arbitrator will have the same, but no greater, remedial
authority than would a court of law and shall issue a written decision including
the arbitrator’s essential findings and conclusions and a statement of the
award.  Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof.  This agreement to resolve any disputes by
binding arbitration extends to claims by or against the Partnership or any of
its Affiliates or any of their respective past or present representatives and
applies to claims arising out of federal, state and local laws, including claims
of alleged discrimination on any basis, as well as to claims arising under the
common law.  The prevailing party in any such arbitration proceeding, as
determined by the arbitrator, or in any proceeding to enforce the arbitration
award, will be entitled, to the extent permitted by law, to reimbursement from
the other party for all of the prevailing party’s costs (including the
arbitrator’s compensation), expenses and attorneys’ fees.  If no party entirely
prevails in such arbitration or proceeding, the arbitrator or court shall
apportion an award of such fees based on the relative success of each party.  In
the event of a conflict between this provision and any provision in the
applicable rules of JAMS, the provisions of this Agreement will prevail.

13.



Section 409A. 

The Restricted Units are intended to comply with the applicable requirements of
Section 409A and shall be limited, construed and interpreted in accordance with
such intent; provided, that the Partnership does not guarantee to the
Participant any particular tax treatment of the Restricted Units.  In no event
whatsoever shall the Partnership be liable for any additional tax, interest or
penalties that may be imposed on the Participant by Section 409A or any damages
for failing to comply with Section 409A.

14.



Miscellaneous. 

(a)       Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

(b)       Governing Law.  All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.

(c)       Counterparts; Electronic Acceptance.  This Agreement may be executed
in one or more counterparts (including by facsimile or electronic transmission),
all of which taken together shall constitute one contract.  Alternatively, this
Agreement may be granted to and accepted by the Participant electronically.

(d)       Interpretation.  Unless a clear contrary intention appears: (i) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (ii) reference



4

--------------------------------------------------------------------------------

 



to any Person includes such Person’s successors and assigns but, if applicable,
only if such successors and assigns are not prohibited by the Plan or the
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (iii) any pronoun shall include
the corresponding masculine, feminine and neuter forms; (iv) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (v) reference to any law, rule or regulation means such law, rule
or regulation as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
law, rule or regulation means that provision of such law, rule or regulation
from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; (vi) “hereunder,” “hereof,” “hereto,”  and words of similar import
shall be deemed references to the Agreement as a whole and not to any particular
article, section or other provision hereof; (vii) numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of the Agreement; (viii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (ix) “or” is used in the inclusive sense of “and/or”; (x)
references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto; and (xi)
reference to dollars or $ shall be deemed to refer to U.S. dollars.    

(e)       No Strict Construction.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

(f)       Waiver.  The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.

15.



Language.

If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

16.



NO Acquired Rights. 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE PARTNERSHIP MAY TERMINATE
OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE PARTNERSHIP; (C) NO PAST GRANTS OR AWARDS (INCLUDING
THE RESTRICTED UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY
GRANTS OR AWARDS IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT
FORM PART OF THE TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING
IN





5

--------------------------------------------------------------------------------

 



THE PLAN AND RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT
WAIVES ALL RIGHTS TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS
AGREEMENT, INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING
TERMINATION OF EMPLOYMENT.

 

[Remainder of This Page Intentionally Left Blank]





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

 

 

 

ARES MANAGEMENT, L.P.

 

By: Ares Management GP LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Participant Name:

 

 

7

--------------------------------------------------------------------------------